     Case 2:19-cv-00048-NDF Document 100-1 Filed 07/20/20 Page 1 of 34


                                                                             APPEAL,CHEY,PROTO
                               U.S. District Court
                        District of Wyoming (Cheyenne)
                CIVIL DOCKET FOR CASE #: 2:19−cv−00048−NDF
                                Internal Use Only

Biles v. Schneider et al                                    Date Filed: 03/08/2019
Assigned to: Honorable Nancy D Freudenthal                  Jury Demand: Both
Referred to: Honorable Mark L Carman                        Nature of Suit: 360 P.I.: Other
Related Cases: 2:11−cv−00294−NDF                            Jurisdiction: Diversity
                2:11−cv−00366−NDF
Cause: 28:1332 Diversity−Breach of Contract
Plaintiff
MD Jimmie G Biles, Jr                         represented by Anna Marie Reeves Olson
                                                             PARK STREET LAW OFFICE
                                                             242 South Park Street
                                                             Casper, WY 82601
                                                             307/265−3843
                                                             Fax: 307/235−0243
                                                             Email: aro@parkstreetlaw.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            Mary Kristeen Hand
                                                            SPENCE LAW FIRM LLC
                                                            PO BOX 548
                                                            15 South Jackson Street
                                                            Jackson, WY 83001
                                                            307/733−7290
                                                            Fax: 307/733−5248
                                                            Email: hand@spencelawyers.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            R Daniel Fleck
                                                            SPENCE LAW FIRM LLC
                                                            PO BOX 548
                                                            15 South Jackson Street
                                                            Jackson, WY 83001
                                                            307/733−7290
                                                            Fax: 307/733−5248
                                                            Email: fleck@spencelawyers.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Sarah A Kellogg
                                                            SPENCE LAW FIRM
                                                            15 South Jackson Street
                                                            PO Box 548

                                                                                              WYD 1
     Case 2:19-cv-00048-NDF Document 100-1 Filed 07/20/20 Page 2 of 34


                                                   Jackson, WY 83001
                                                   307/733−7290
                                                   Fax: 307/733−5248
                                                   Email: kellogg@spencelawyers.com
                                                   ATTORNEY TO BE NOTICED


V.
Defendant
John H Schneider, Jr                 represented by Gregory G Costanza
                                                    GRANITE PEAK LAW PLLC
                                                    PO Box 635
                                                    Bozeman, MT 59771
                                                    406/586−0576
                                                    Fax: 406/794−0750
                                                    Email: gregory@granitepeaklaw.com
                                                    ATTORNEY TO BE NOTICED

Defendant
Michelle R Schneider
TERMINATED: 05/30/2019

Defendant
Medport LLC                          represented by Adam H Owens
                                                    GRANITE PEAK LAW LLC
                                                    PO Box 635
                                                    Bozeman, MT 59771
                                                    406/530−9119
                                                    Email: adam@granitepeaklaw.com
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                   Gregory G Costanza
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Counter Claimant
John H Schneider, Jr


V.
Counter Defendant
MD Jimmie G Biles, Jr                represented by Anna Marie Reeves Olson
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED


                                                                                      WYD 2
     Case 2:19-cv-00048-NDF Document 100-1 Filed 07/20/20 Page 3 of 34


                                                              Mary Kristeen Hand
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              R Daniel Fleck
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Counter Claimant
John H Schneider, Jr


V.
Counter Defendant
MD Jimmie G Biles, Jr                         represented by Anna Marie Reeves Olson
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                              Mary Kristeen Hand
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              R Daniel Fleck
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED


 Date Filed    #    Page Docket Text
 03/08/2019    1         COMPLAINT, REQUEST for Temporary Restraining Order and Preliminary
                         Injunction, with Jury Demand filed by Jimmie G Biles, Jr (3 summons(es)
                         issued; Filing fee $400, receipt #CHY030511) (Attachments: # 1 Civil Cover
                         Sheet, # 2 Cover Letter) (Court Staff, sbh) (Entered: 03/08/2019)
 03/08/2019    2         NOTICE of Attorney Appearance by R Daniel Fleck on behalf of Jimmie G
                         Biles, Jr (Court Staff, sbh) (Entered: 03/08/2019)
 03/08/2019    3         NOTICE of Attorney Appearance by Mary Kristeen Hand on behalf of Jimmie
                         G Biles, Jr (Court Staff, sbh) (Entered: 03/08/2019)
 03/08/2019    4         NOTICE of complexity by Plaintiff Jimmie G Biles, Jr: this case is
                         non−complex (Court Staff, sbh) (Entered: 03/08/2019)
 03/11/2019    5         ORDER RECUSING MAGISTRATE JUDGEby the Honorable Kelly H.
                         Rankin. Due to a conflict of interest Magistrate Judge Kelly H. Rankin has
                         recused himself from the above−entitled action. All non−dispositive matters
                         will be heard by Magistrate Judge Mark L. Carman.(Court Staff, szf) (Entered:


                                                                                                  WYD 3
   Case 2:19-cv-00048-NDF Document 100-1 Filed 07/20/20 Page 4 of 34



                   03/11/2019)
03/22/2019    6    SUPPLEMENT re 1 Complaint, filed by Plaintiff Jimmie G Biles, Jr. (Fleck, R)
                   (Entered: 03/22/2019)
03/26/2019    7    ORDER granting Request for Temporary Restraining Order by the Honorable
                   Nancy D Freudenthal. The temporary restraining order shall begin on the date
                   and time this order is filed and shall expire on April 8, 2019. Preliminary
                   Injunction Hearing set for 4/8/2019 01:30 PM in Cheyenne Courtroom No.
                   1 (Room No. 2132) before Honorable Nancy D Freudenthal.(Court Staff,
                   sal) (Entered: 03/26/2019)
03/27/2019    8    SUMMONS Returned Executed by Jimmie G Biles, Jr. John H Schneider, Jr
                   served on 3/21/2019, answer due on 4/11/2019 (Fleck, R) (Entered:
                   03/27/2019)
03/27/2019    9    Summons Returned Unexecuted by Jimmie G Biles, Jr as to Michelle R
                   Schneider. (Fleck, R) (Entered: 03/27/2019)
03/27/2019   10    NOTICE of Hearing: Preliminary Injunction Hearing reset for 4/4/2019 at
                   01:30 PM in Cheyenne Courtroom No. 1 (Room No. 2132) before the
                   Honorable Nancy D Freudenthal. Preliminary Injunction Hearing previously
                   set on 4/8/2019 at 1:30 PM has been VACATED. (Court Staff, sjlg) (Entered:
                   03/27/2019)
03/28/2019   11    NOTICE of Magistrate Judge Status Conference: Magistrate Judge Status
                   Conference set for 3/29/2019 09:00 AM in Yellowstone Justice Center before
                   Honorable Mark L. Carman. (Court Staff, sea) (Entered: 03/28/2019)
03/29/2019   12    ORDER by the Honorable Mark L Carman granting Plaintiff's Oral Motion for
                   Expedited Subpoena and Notice to Defendant. See Order for details. (Court
                   Staff, sea) (Entered: 03/29/2019)
03/29/2019   13    NOTICE by Plaintiff Jimmie G Biles, Jr re 7 Temporary Restraining Order, and
                   10 Notice of Hearing served personally on Dft John H. Schneider, Jr., 3/28/19
                   at 2:15 pm (Fleck, R) (Entered: 03/29/2019)
03/29/2019   14    MINUTES for proceedings held before Honorable Mark L. Carman: Magistrate
                   Judge Status Conference held on 3/29/2019. (Court Staff, sea) (Entered:
                   03/29/2019)
04/02/2019   15    NON−PUBLIC DOCUMENT pursuant to the Judicial Conference Policy on
                   Privacy and Public Access − MOTION for Preliminary Injunction and Exhibits
                   for Hearing Set for 4.4.2019 filed by Plaintiff Jimmie G Biles, Jr. (Attachments:
                   # 1 Exhibit 1 Contract redacted, # 2 Exhibit 2 Hosting Checker, # 3 Exhibit 3
                   WHOIS, # 4 Exhibit 4 MedPort LLC, # 5 Exhibit 5 JTech Web Design Blog, #
                   6 Exhibit 6 H−M Terms & Conditions, # 7 Exhibit 7−1 H−M Post, # 8 Exhibit
                   7−2 H−M Post, # 9 Exhibit 7−3 H−M Post, # 10 Exhibit 7−4 H−M Post, # 11
                   Exhibit 8 H−M Facebook, # 12 Exhibit 9 H−M LinkedIn and Instagram, # 13
                   Exhibit 10 Fake JB Facebook, # 14 Exhibit 11 JTech Subpeona emails)(Fleck,
                   R) (Entered: 04/02/2019)
04/03/2019   16    NOTICE by Plaintiff Jimmie G Biles, Jr re 7 Temporary Restraining Order, and
                   10 Notice of Hearing served on Dft Michelle Schnieder (Fleck, R) (Entered:
                   04/03/2019)


                                                                                               WYD 4
   Case 2:19-cv-00048-NDF Document 100-1 Filed 07/20/20 Page 5 of 34



04/04/2019   17    MINUTES for proceedings held before Honorable Nancy D. Freudenthal:
                   Motion Hearing held on 4/4/2019. Written order to enter. (Court Reporter:
                   Monique Gentry) (Court Staff, sbh) (Entered: 04/04/2019)
04/05/2019   18    NOTICE by Plaintiff Jimmie G Biles, Jr of Document Service on Defendants
                   (Attachments: # 1 Affidavit EXH A Affidavit of L Jordan, # 2 Affidavit EXH B
                   Affidavit of RD Fleck) (Fleck, R) (Entered: 04/05/2019)
04/09/2019   19    ORDER by the Honorable Nancy D Freudenthal granting 15 Motion for
                   Preliminary Injunction.(Court Staff, sal) (Entered: 04/09/2019)
04/11/2019   20    SUMMONS Returned Executed by Jimmie G Biles, Jr. Medport LLC served on
                   3/28/2019, answer due on 4/18/2019 (Fleck, R) (Entered: 04/11/2019)
04/12/2019   21    ANSWER to 1 Complaint with Jury Demand, COUNTERCLAIM against
                   Counter−Defendant Jimmie G Biles, Jr. by John H Schneider, Jr. (Court Staff,
                   sal) (Entered: 04/12/2019)
04/17/2019   22    NOTICE of Attorney Appearance by Gregory G Costanza on behalf of Medport
                   LLC (Costanza, Gregory) (Main Document 22 replaced on 4/18/2019) (Court
                   Staff, sal). (Entered: 04/17/2019)
04/17/2019   23    MOTION REFERRED TO Judge Mark L Carman. MOTION for Adam H.
                   Owens to appear pro hac vice; Check tendered; filed by Defendant Medport
                   LLC. (Attachments: # 1 Affidavit Attorney Owens, # 2 Proposed Order
                   Granting Admission Pro Hac Vice)(Costanza, Gregory) (Entered: 04/17/2019)
04/18/2019   24    ORDER by the Honorable Mark L. Carman granting 23 Motion to appear pro
                   hac vice admitting Adam H. Owens for Medport LLC. (Court Staff, sea)
                   (Entered: 04/18/2019)
04/18/2019   25    NOTICE of Attorney Appearance by Adam H Owens on behalf of Medport
                   LLC (Owens, Adam) (Entered: 04/18/2019)
04/18/2019   26    MOTION REFERRED TO Judge Mark L Carman. First MOTION for
                   Extension of Time (Non−Dispositive) requesting extension of Answer to
                   Complaint filed by Defendant Medport LLC. (Attachments: # 1 Affidavit, # 2
                   Exhibit)(Owens, Adam) (Entered: 04/18/2019)
04/18/2019   27    ORDER by the Honorable Mark L. Carman granting 26 Motion for Extension
                   of Time. Defendant Medport LLC is permitted until May 2, 2019 to file their
                   answer. (Court Staff, sea) (Entered: 04/18/2019)
04/22/2019         FINANCIAL ENTRY: Payment of $100 received for pro hac vice fee for Adam
                   H Owens. Receipt CHY030776. (Court Staff, sjk) (Entered: 04/23/2019)
04/26/2019   28    NOTICE of Attorney Appearance by Anna Marie Reeves Olson on behalf of
                   Jimmie G Biles, Jr (Olson, Anna) (Entered: 04/26/2019)
05/01/2019   29    MOTION REFERRED TO Judge Mark L Carman. MOTION to Strike 21
                   Answer to Complaint, Counterclaim Counterclaim filed by Plaintiff Jimmie G
                   Biles, Jr, Counter Defendant Jimmie G Biles, Jr. (Attachments: # 1 Proposed
                   Order)(Olson, Anna) Referral stricken on 5/9/2019 (Court Staff, sal). (Entered:
                   05/01/2019)
05/01/2019   30    MOTION to Dismiss Defendant's Counterclaim filed by Plaintiff Jimmie G
                   Biles, Jr, Counter Defendant Jimmie G Biles, Jr. (Attachments: # 1 Proposed

                                                                                               WYD 5
   Case 2:19-cv-00048-NDF Document 100-1 Filed 07/20/20 Page 6 of 34



                   Order)(Olson, Anna) (Entered: 05/01/2019)
05/01/2019   31    MEMORANDUM in Support of 30 Motion to Dismiss filed by Plaintiff Jimmie
                   G Biles, Jr, Counter Defendant Jimmie G Biles, Jr. (Olson, Anna) (Entered:
                   05/01/2019)
05/02/2019   32    First ANSWER to 1 Complaint, with Affirmative Defenses, with Jury Demand
                   Filed by Medport LLC. (Owens, Adam) (Entered: 05/02/2019)
05/09/2019         Motions No Longer Referred: 29 MOTION to Strike 21 Answer to Complaint,
                   Counterclaim Counterclaim (Court Staff, sal) (Entered: 05/09/2019)
05/16/2019   33    FIRST AMENDED ANSWER to 1 Complaint with Affirmative Defenses Jury
                   Demand, FIRST AMENDED COUNTERCLAIM against Counter−Defendant
                   Jimmie G. Biles, Jr. by John H. Schneider, Jr. (Attachments: # 1 Cover Letter)
                   (Court Staff, szf) (Entered: 05/16/2019)
05/23/2019   34    ORDER TO FILE STATUS REPORT by the Honorable Nancy D Freudenthal.
                   Status Report due by 5/30/2019.(Court Staff, sal) (Entered: 05/23/2019)
05/28/2019   35    (TEXT−ONLY) ORDER by the Honorable Nancy D Freudenthal DENYING
                   30 Motion to Dismiss as MOOT. Plaintiff Jimmie Biles, Jr.'s Motion to Dismiss
                   (Doc. 30) Defendant John Schneider's Counterclaim (Doc. 21) is DENIED AS
                   MOOT. Defendant Schneider filed an Amended Answer and Counterclaim on
                   May 16, 2019 (Doc. 33). (Court Staff, sbo) (Entered: 05/28/2019)
05/28/2019   36    (TEXT−ONLY) ORDER by the Honorable Nancy D Freudenthal denying 29
                   Motion to Strike as MOOT. Plaintiff Jimmie Biles, Jr.'s Motion to Strike (Doc.
                   29) Defendant John Schneider's Counterclaim (Doc. 21) is DENIED as MOOT.
                   Defendant Schneider filed an Amended Answer and Counterclaim on May 16,
                   2019 (Doc. 33). (Court Staff, sbo) (Entered: 05/28/2019)
05/29/2019   37    MOTION to Dismiss 33 First Amended Counterclaims filed by Counter
                   Defendant Jimmie G Biles, Jr. (Attachments: # 1 Proposed Order)(Olson, Anna)
                   Modified on 6/3/2019 (Court Staff, sal). (Entered: 05/29/2019)
05/29/2019   38    MEMORANDUM in Support of 37 Motion to Dismiss filed by Plaintiff Jimmie
                   G Biles, Jr, Counter Defendant Jimmie G Biles, Jr. (Olson, Anna) (Entered:
                   05/29/2019)
05/30/2019   39    STATUS REPORT re 34 Status Report Order by Jimmie G Biles, Jr. (Fleck, R)
                   (Entered: 05/30/2019)
05/30/2019   40    NOTICE of Voluntary Dismissal by Plaintiff Jimmie G Biles, Jr (Attachments:
                   # 1 Proposed Order Dismissal Dft MSchneider) (Fleck, R) (Entered:
                   05/30/2019)
06/13/2019   41    RESPONSE to 37 MOTION to Dismiss First Amended Counterclaims filed by
                   Counter Claimant John H Schneider, Jr (Attachments: # 1 Cover Letter, # 2
                   Mailing Label) (Court Staff, sbh) (Entered: 06/13/2019)
06/19/2019   42    REPLY to 41 Response to Motion filed by Plaintiff Jimmie G Biles, Jr, Counter
                   Defendant Jimmie G Biles, Jr. (Olson, Anna) (Entered: 06/19/2019)
06/19/2019   43    MOTION REFERRED TO Judge Mark L Carman. MOTION to Strike 33
                   Answer to Complaint, Counterclaim Counterclaim filed by Plaintiff Jimmie G
                   Biles, Jr, Counter Defendant Jimmie G Biles, Jr. (Attachments: # 1 Proposed

                                                                                             WYD 6
   Case 2:19-cv-00048-NDF Document 100-1 Filed 07/20/20 Page 7 of 34



                   Order)(Olson, Anna) Modified on 7/10/2019 (Court Staff, sal). (Entered:
                   06/19/2019)
07/05/2019   44    MOTION to stay case filed by Defendant Medport LLC. (Costanza, Gregory)
                   (Additional attachment(s) added on 7/25/2019: # 1 Proposed Order) (Court
                   Staff, sal). (Entered: 07/05/2019)
07/05/2019   45    ERRATA re 44 MOTION to stay case by Defendant Medport LLC. (Costanza,
                   Gregory) (Entered: 07/05/2019)
07/05/2019   46    MEMORANDUM in Support of 44 Motion to Stay Case filed by Defendant
                   Medport LLC. (Costanza, Gregory) (Entered: 07/05/2019)
07/05/2019   47    First EXHIBIT in reference to 44 Motion to Stay Case Request for Judicial
                   Notice filed by Defendant Medport LLC. (Attachments: # 1 Exhibit Exh. A, # 2
                   Exhibit Exh. B, # 3 Exhibit Exh. C, # 4 Exhibit Exh. D) (Costanza, Gregory)
                   (Entered: 07/05/2019)
07/05/2019   48    EXHIBIT in reference to 46 Memorandum in Support of Motion Declaration of
                   Adam H. Owens filed by Defendant Medport LLC. (Attachments: # 1 Exhibit
                   Exh. A, # 2 Exhibit Exh. B, # 3 Exhibit Exh. C, # 4 Exhibit Exh. D) (Costanza,
                   Gregory) (Entered: 07/05/2019)
07/08/2019   49    RESPONSE to 29 MOTION to Strike Counterclaim filed by John H Schneider,
                   Jr. (Court Staff, sal) (Entered: 07/08/2019)
07/10/2019         Motions No Longer Referred: 43 MOTION to Strike 33 Answer to Complaint,
                   Counterclaim Counterclaim (Court Staff, sal) (Entered: 07/10/2019)
07/16/2019   50    ORDER by the Honorable Nancy D Freudenthal granting 37 Motion to Dismiss
                   Counterclaim and denying 43 Motion to Strike. Schneider can file an amended
                   counterclaim on or before 7/30/19. Copy of Order mailed to defendant on this
                   date via U.S. mail.(Court Staff, sal) (Entered: 07/16/2019)
07/18/2019   51    DISREGARD − FILED IN ERROR MEMORANDUM in Opposition to 44
                   MOTION to stay case filed by Plaintiff Jimmie G Biles, Jr, Counter Defendant
                   Jimmie G Biles, Jr. (Olson, Anna) Modified on 7/18/2019 (Court Staff, skb).
                   (Entered: 07/18/2019)
07/18/2019   52    MEMORANDUM in Opposition to 44 MOTION to stay case filed by Plaintiff
                   Jimmie G Biles, Jr, Counter Defendant Jimmie G Biles, Jr. (Olson, Anna)
                   (Entered: 07/18/2019)
07/25/2019   53    REPLY BRIEF re 44 Motion to Stay Case, 52 Memorandum in Opposition to
                   Motion filed by Defendant Medport LLC. (Attachments: # 1 Exhibit Brief in
                   support of Motion to Stay) (Costanza, Gregory) (Entered: 07/25/2019)
07/25/2019   54    ERRATA re 46 Memorandum in Support of Motion by Defendant Medport
                   LLC. (Costanza, Gregory) (Entered: 07/25/2019)
07/25/2019   55    DISREGARD − FILED INCORRECTLY (Attached to 44 Motion as Proposed
                   Order as it should have been when the Motion was filed). EXHIBIT in
                   reference to 44 Motion to Stay Case Proposed Order filed by Defendant
                   Medport LLC. (Costanza, Gregory) Modified on 7/25/2019 (Court Staff, sal).
                   (Entered: 07/25/2019)
07/29/2019   56

                                                                                             WYD 7
   Case 2:19-cv-00048-NDF Document 100-1 Filed 07/20/20 Page 8 of 34



                   SECOND AMENDED ANSWER to 1 Complaint, with Affirmative Defenses
                   and with Jury Demand and SECOND AMENDED COUNTERCLAIM against
                   Counter−Defendant Jimmie G Biles, Jr by John H Schneider, Jr. (Court Staff,
                   sal) (Entered: 07/29/2019)
08/02/2019   57    MOTION to Dismiss 56 2nd Amended Counterclaim filed by Plaintiff Jimmie
                   G Biles, Jr, Counter Defendants Jimmie G Biles, Jr, Jimmie G Biles, Jr.
                   (Attachments: # 1 Proposed Order)(Olson, Anna) Modified on 8/5/2019 (Court
                   Staff, sth). (Entered: 08/02/2019)
08/02/2019   58    MEMORANDUM in Support of 57 Motion to Dismiss filed by Plaintiff Jimmie
                   G Biles, Jr, Counter Defendants Jimmie G Biles, Jr, Jimmie G Biles, Jr. (Olson,
                   Anna) (Entered: 08/02/2019)
08/07/2019   59    ORDER by the Honorable Nancy D Freudenthal denying 44 Motion to Stay
                   Case. Copy of Order mailed to defendant John Schneider Jr on this date via
                   U.S. mail. (Court Staff, sal) (Entered: 08/07/2019)
08/19/2019   60    RESPONSE to 57 MOTION to Dismiss 2nd Amended Counterclaim filed by
                   Counter Claimant John H Schneider, Jr (Attachments: # 1 Cover Letter) (Court
                   Staff, sbh) (Entered: 08/19/2019)
09/05/2019   61    ORDER by the Honorable Nancy D Freudenthal granting 57 Motion to Dismiss
                   Defendant Schneider's Second Amended Counterclaim.(Court Staff, sal)
                   (Entered: 09/05/2019)
09/13/2019   62    NOTICE of Scheduling Conference Scheduling Conference set for
                   10/17/2019 01:30 PM in Yellowstone Justice Center before Honorable
                   Mark L Carman. (Court Staff, skw) (Entered: 09/13/2019)
09/13/2019   63    Notice Vacating Hearing: Vacating Scheduling Conference set for October 17,
                   2019, 1:30 PM. (Court Staff, skw) (Entered: 09/13/2019)
10/03/2019   64    NOTICE of Initial Pretrial Conference: Initial Pretrial Conference set for
                   11/14/2019 10:30 AM in Judge Freudenthal Chambers (Room No. 2242)
                   before Honorable Nancy D Freudenthal. Copy of Order mailed to defendant
                   John H. Schneider, Jr. on this date via U.S. mail. (Court Staff, sal) (Entered:
                   10/03/2019)
11/07/2019   65    JOINT CASE MANAGEMENT PLAN by Jimmie G Biles, Jr. (Fleck, R)
                   (Entered: 11/07/2019)
11/15/2019   66    INITIAL PRETRIAL ORDERby the Honorable Nancy D Freudenthal. Motions
                   filing deadline 8/14/2020. Motion response deadline 8/28/2020. Dispositive
                   Motions Hearing set for 9/8/2020 10:00 AM in Cheyenne Courtroom No. 1
                   (Room No. 2132) before Honorable Nancy D Freudenthal. Plaintiff's Expert
                   Designation deadline 4/15/2020. Defendants' Expert Designation deadline
                   05/15/2020. Discovery due by 8/14/2020. Stipulation Deadline 12/16/2019.
                   Final Pretrial Conference set for 11/5/2020 01:30 PM in Judge Freudenthal
                   Chambers (Room No. 2242) before Honorable Nancy D Freudenthal. Jury
                   Trial (5 days/stacked #1) set for 11/16/2020 08:30 AM in Cheyenne
                   Courtroom No. 1 (Room No. 2132) before Honorable Nancy D
                   Freudenthal. Status Conference set for 7/9/2020 09:00 AM in Cheyenne
                   Courtroom No. 1 (Room No. 2132) before Honorable Nancy D
                   Freudenthal.(Court Staff, sal) Modified text to add designation deadlines on


                                                                                              WYD 8
   Case 2:19-cv-00048-NDF Document 100-1 Filed 07/20/20 Page 9 of 34



                   11/18/2019 (Court Staff, sjlg). (Entered: 11/15/2019)
11/15/2019         Set/Reset Deadlines/Hearings: Expert Witness Designation−Plaintiff deadline
                   4/15/2020. Expert Witness Designation−Defendant deadline 5/15/2020. (Court
                   Staff, sjlg) (Entered: 11/18/2019)
03/20/2020   67    MOTION REFERRED TO Judge Mark L Carman. MOTION for Protective
                   Order Seeking Leave to File Documents Under Seal filed by Plaintiff Jimmie G
                   Biles, Jr. (Attachments: # 1 Proposed Order)(Kellogg, Sarah) (Entered:
                   03/20/2020)
03/20/2020   68    NOTICE of Attorney Appearance by Sarah A Kellogg on behalf of Jimmie G
                   Biles, Jr (Kellogg, Sarah) (Entered: 03/20/2020)
03/20/2020   69    NOTICE of Hearing:
                   Status (Discovery) Conference set for 3/23/2020 10:30 AM in Yellowstone
                   Justice Center before Honorable Mark L Carman. All parties shall appear
                   by telephone through the Court's conference call system by dialing
                   1−888−557−8511 / Access Code 4753232# / join as guest / and Security Code
                   2569#. Parties should dial in 5 minutes prior to the start of the hearing.
                   (Court Staff, sjsc) (Entered: 03/20/2020)
03/23/2020   70    MINUTES for proceedings held before Honorable Mark L. Carman: Informal
                   Discovery Conference held on 3/23/2020. (Court Staff, skw) (Entered:
                   03/23/2020)
03/23/2020   71    ORDER by the Honorable Mark L. Carman granting 67 Plaintiff's Motion for
                   Leave to File Under Seal. (Court Staff, skw) (Entered: 03/23/2020)
03/23/2020   72    MOTION for Extension of Time (Dispositive) requesting extension of
                   Plaintiff's Expert Designation Deadline filed by Plaintiff Jimmie G Biles, Jr.
                   (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Proposed Order)(Kellogg,
                   Sarah) (Entered: 03/23/2020)
03/24/2020   73    ORDER by the Honorable Nancy D Freudenthal granting 72 Motion for
                   Extension of Expert Designation Deadline. Expert Witness
                   Designation−Plaintiff deadline 5/29/2020. Expert Witness
                   Designation−Defendant deadline 6/29/2020.(Court Staff, sal) (Entered:
                   03/24/2020)
03/26/2020   74    MOTION for Partial Summary Judgment, filed by Plaintiff Jimmie G Biles, Jr.
                   (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                   Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Proposed Order)(Kellogg, Sarah)
                   (Entered: 03/26/2020)
03/30/2020   75    Supplemental ANSWER to 56 Answer to Complaint, Counterclaim, 33 Answer
                   to Complaint, Counterclaim, Supplemental ANSWER to 56 Answer to
                   Complaint, Counterclaim, 33 Answer to Complaint, Counterclaim by John H
                   Schneider, Jr. (Costanza, Gregory) (Entered: 03/30/2020)
04/15/2020   76    First MOTION for Extension of Time (Dispositive) requesting extension of
                   time to respond to Plaintiff's Motion for Partial Summary Judgment filed by
                   Defendant Medport LLC. (Costanza, Gregory) (Additional attachment(s) added
                   on 4/15/2020: # 1 Proposed Order) (Court Staff, sal). (Entered: 04/15/2020)
04/15/2020   77


                                                                                                WYD 9
   Case 2:19-cv-00048-NDF Document 100-1 Filed 07/20/20 Page 10 of 34



                   Filed incorrectly. This is a proposed order for 76 − added to 76 . MOTION
                   REFERRED TO Judge Mark L Carman. MOTION to Amend/Correct 76 First
                   MOTION for Extension of Time (Dispositive) requesting extension of time to
                   respond to Plaintiff's Motion for Partial Summary Judgment Proposed Order
                   filed by Defendant Medport LLC. (Costanza, Gregory) Modified on 4/15/2020
                   (Court Staff, sal). (Entered: 04/15/2020)
04/16/2020   78    RESPONSE in Opposition re 76 First MOTION for Extension of Time
                   (Dispositive) requesting extension of time to respond to Plaintiff's Motion for
                   Partial Summary Judgment filed by Plaintiff Jimmie G Biles, Jr. (Kellogg,
                   Sarah) (Entered: 04/16/2020)
04/16/2020   79    REPLY to 78 Response in Opposition to Motion filed by Defendant Medport
                   LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B) (Costanza, Gregory)
                   (Entered: 04/16/2020)
04/16/2020   80    ORDER by the Honorable Nancy D Freudenthal granting 76 Motion for
                   Extension of Time. Motion response deadline 5/18/2020. Copy of Order mailed
                   to defendant Schneider on this date.(Court Staff, sal) (Entered: 04/16/2020)
04/23/2020   81    MOTION REFERRED TO Judge Mark L Carman. MOTION to Compel
                   MedPort to Respond to Discovery filed by Plaintiff Jimmie G Biles, Jr.
                   (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                   Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Proposed Order)(Kellogg, Sarah)
                   (Entered: 04/23/2020)
05/08/2020   82    RESPONSE in Opposition re 81 MOTION to Compel MedPort to Respond to
                   Discovery filed by Defendant Medport LLC. (Attachments: # 1 Exhibit Exh. A,
                   # 2 Exhibit Exh. B, # 3 Exhibit Exh. C) (Costanza, Gregory) (Entered:
                   05/08/2020)
05/18/2020   83    REPLY BRIEF re 81 Motion to Compel, filed by Plaintiff Jimmie G Biles, Jr.
                   (Attachments: # 1 Exhibit A) (Kellogg, Sarah) (Entered: 05/18/2020)
05/18/2020   84    *SEALED* SEALED DOCUMENT − RESPONSE in Opposition re 74
                   MOTION for Partial Summary Judgment, filed by Defendants Medport LLC,
                   John H Schneider, Jr. (Attachments: # 1 Exhibit Exh. A, # 2 Exhibit Exh. B, # 3
                   Exhibit Exh. C, # 4 Exhibit Exh. D, # 5 Exhibit Exh. E) (Costanza, Gregory)
                   Sealed per 90 on 6/3/2020 (Court Staff, sal). (Entered: 05/18/2020)
05/22/2020   85    MOTION REFERRED TO Judge Mark L Carman. MOTION for Extension of
                   Time (Non−Dispositive) requesting extension of Plaintiff's Expert Designation
                   Deadline filed by Plaintiff Jimmie G Biles, Jr. (Attachments: # 1 Proposed
                   Order)(Kellogg, Sarah) (Entered: 05/22/2020)
05/26/2020   86    REPLY BRIEF re 74 Motion for Partial Summary Judgment, filed by Plaintiff
                   Jimmie G Biles, Jr. (Attachments: # 1 Exhibit A, # 2 Exhibit B) (Kellogg,
                   Sarah) (Entered: 05/26/2020)
05/26/2020   87    ORDER by the Honorable Mark L. Carman granting 85 Motion for Extension
                   of Time. Expert Witness Designation−Plaintiff deadline 7/13/2020. Expert
                   Witness Designation−Defendant deadline 8/13/2020. Discovery cutoff extended
                   through 10/13/2020, but only for expert discovery.(Court Staff, skw) (Entered:
                   05/26/2020)
05/28/2020   88

                                                                                              WYD 10
   Case 2:19-cv-00048-NDF Document 100-1 Filed 07/20/20 Page 11 of 34



                      ORDER by the Honorable Mark L. Carman granting 81 Motion to Compel.
                      Details in Order. (Court Staff, skw) (Entered: 05/28/2020)
06/02/2020   89       MOTION REFERRED TO Judge Mark L Carman. MOTION for Protective
                      Order Sealing ECF # 84 filed by Plaintiff Jimmie G Biles, Jr. (Attachments: # 1
                      Proposed Order)(Kellogg, Sarah) (Entered: 06/02/2020)
06/02/2020   90       ORDER by the Honorable Mark L. Carman granting 89 Motion for Protective
                      Order. (Court Staff, skw) (Entered: 06/03/2020)
06/15/2020   91       FILED IN ERROR REPLY to 81 Motion to Compel, filed by Defendant
                      Medport LLC. (Attachments: # 1 Exhibit A to Medports Supplemental Reply)
                      (Costanza, Gregory) Modified on 6/16/2020 (Court Staff, sal). (Entered:
                      06/15/2020)
06/18/2020   92   12 NON−PUBLIC DOCUMENT pursuant to the Judicial Conference Policy on
                     Privacy and Public Access − ORDER by the Honorable Nancy D Freudenthal
                     granting 74 Motion for Partial Summary Judgment and granting Request for
                     Permanent Injunction. Copy of Order mailed to defendant Schneider on this
                     date via U.S. mail. (Court Staff, sal) (Entered: 06/18/2020)
06/19/2020   93   31 JUDGMENT (in part) in favor of Plaintiff against Defendant. Copy of
                     Judgment mailed to Defendant Schneider on this date via U.S. mail.(Court
                     Staff, sal) (Entered: 06/19/2020)
07/09/2020   94       NOTICE of Status Conference: Status Conference RESET for 7/20/2020
                      03:00 PM in Judge Freudenthal Chambers (Room No. 2242) before
                      Honorable Nancy D Freudenthal. (Court Staff, sal) (Entered: 07/09/2020)
07/10/2020   95       MOTION REFERRED TO Judge Mark L Carman. MOTION for Extension of
                      Time (Non−Dispositive) requesting extension of Plaintiff's Expert Designation
                      Deadline filed by Plaintiff Jimmie G Biles, Jr. (Attachments: # 1 Proposed
                      Order, # 2 Exhibit A, # 3 Exhibit B)(Kellogg, Sarah) (Entered: 07/10/2020)
07/13/2020   96       (TEXT−ONLY) ORDER by the Honorable Mark L. Carman expediting
                      response deadline pursuant to Defendants' opposition to 95 Motion for
                      Extension of Plaintiff's Expert Designation Deadline. Deadline to respond is
                      7/16/2020. (Court Staff, skw) (Entered: 07/13/2020)
07/17/2020   97       ORDER by the Honorable Mark L. Carman granting 95 Motion for Extension
                      of Plaintiff's Expert Designation Deadline. Expert Witness
                      Designation−Plaintiff deadline 8/27/2020. Expert Witness
                      Designation−Defendant deadline 9/25/2020. Other details in Order. Copy of
                      Order mailed to Defendant Schneider on this date by U.S. mail (Court Staff,
                      skw). (Entered: 07/17/2020)
07/17/2020   98       MOTION to Amend 93 Judgment filed by Defendants Medport LLC, John H
                      Schneider, Jr. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Affidavit
                      Declaration of GGC)(Costanza, Gregory) Modified on 7/20/2020 (Court Staff,
                      sal). (Entered: 07/17/2020)
07/17/2020   99   32 NOTICE OF APPEAL as to 93 Judgment, 92 Order on Motion for Partial
                     Summary Judgment, filed by Defendants Medport LLC, John H Schneider, Jr.
                     (Costanza, Gregory) (Entered: 07/17/2020)




                                                                                               WYD 11
         Case
       Case   2:19-cv-00048-NDFDocument
            2:19-cv-00048-NDF   Document  92 Filed
                                        100-1 Filed06/18/20
                                                    07/20/20 Page
                                                              Page112
                                                                    of of
                                                                       1934
                                                                                      FILED



                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF WYOMING                             2:27 pm, 6/18/20

                                                                                Margaret Botkins
                                                                                 Clerk of Court
 JIMMIE G. BILES, JR., M.D.,

              Plaintiff,
 vs.                                                    Case No. 19-CV-48-F

 JOHN HENRY SCHNEIDER, JR.; and
 MEDPORT, LLC,

              Defendant.


  ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
 JUDGMENT AND GRANTING REQUEST FOR PERMANENT INJUNCTION


       This matter comes before the Court on Plaintiff’s Motion for Partial Summary

Judgment on Plaintiff’s Breach of Contract Claim, filed March 26, 2020 (CM/ECF

Document [Doc.] 74), Defendants’ Response, filed May 18, 2020 (Doc. 84), and Plaintiff’s

Reply, filed May 26, 2020 (Doc. 86). Having reviewed the pleadings, applicable law, and

being otherwise fully advised in the premises, the Court FINDS and ORDERS as follows.

                                     BACKGROUND

   A. Factual and Procedural Background

       Roughly eight years ago, this Court entertained a set of cases titled Biles v.

Schneider, No. 2:11-cv-00366-NDF (“Biles v. Schneider I”); and Biles v. Fallon, No. 2:11-

cv-00294-NDF. Both cases featured allegations that Defendant John Schneider and his

wife, Michelle Schneider, had conspired with Lisa Fallon to defame Dr. Jimmie Biles.




                                                                                            WYD 12
        Case
      Case   2:19-cv-00048-NDFDocument
           2:19-cv-00048-NDF   Document  92 Filed
                                       100-1 Filed06/18/20
                                                   07/20/20 Page
                                                             Page213
                                                                   of of
                                                                      1934




Indeed, Biles claimed those defendants paid Fallon to mail defamatory fliers to 14,239

homes in various Wyoming communities. (Biles v. Schneider I, Doc. 1); (Biles v. Fallon,

Doc. 1). On May 9, 2012, the parties settled these matters, and the Court dismissed both

cases with prejudice.

       The 2012 Settlement Agreement resolving the prior litigation forms the basis for

this suit. According to Biles, Schneider or his surrogates have posted (and continue to post)

defamatory remarks on the internet in violation of the settlement agreement. (Doc. 1).

Based on these events, on March 8, 2019, Biles filed suit in this Court for breach of

contract, intentional infliction of emotional distress, and joint enterprise. (Id.).

       On April 12, 2019, Schneider answered Biles’ Complaint and filed several

counterclaims. (Doc. 21). Schneider apparently pled claims under four legal theories:

“electronic document intrusion,” “auditory surveillance of private property, “breach of

contract,” and “intentional infliction of emotional distress.” Biles filed a motion to dismiss,

and Schneider then amended his answer and counterclaim. (Doc. 33). In his amended

pleading, Schneider narrowed his counterclaim to a single claim for breach of contract. (Id.

at 11-12).

       On motion by Biles, on July 16, 2019, the Court dismissed Schneider’s breach of

contract counterclaim, with leave to amend. (Doc. 50). Thereafter, on July 29, 2019,

Schneider filed a second answer and amended counterclaim (Doc. 57), asserting a single

claim for relief under the Wyoming Uniform Declaratory Judgments Act, requesting the

Court to construe the validity of the Settlement Agreement. The Court also dismissed this

counterclaim on September 5, 2019. (Doc. 61). Thus, the only claims remaining in this case

                                               2


                                                                                                  WYD 13
       Case
      Case   2:19-cv-00048-NDFDocument
           2:19-cv-00048-NDF   Document  92 Filed
                                       100-1 Filed06/18/20
                                                   07/20/20 Page
                                                             Page314
                                                                   of of
                                                                      1934




are Biles’ claims for breach of contract, intentional infliction of emotional distress, joint

enterprise, and Plaintiff’s request for injunctive relief.

    B. Motion for Partial Summary Judgment (Doc. 74)

       Plaintiff Biles’ instant Motion seeks partial summary judgment on his claim that

Schneider breached the confidentiality clause of the settlement agreement.1 Specifically,

Biles asks the Court to: (1) find that Schneider violated the confidentiality clause by posting

notes from his attorneys’ files and by posting a document quoting from those same notes;

(2) award Biles $250,000.00 in liquidated damages against Schneider for his violation of

the confidentiality clause; (3) issue a permanent injunction prohibiting Schneider from

further disseminating or publicizing confidential information about Biles.

                                      LEGAL STANDARD

       A. Standard of Review

       Under Federal Rule of Civil Procedure 56(c), summary judgment is only appropriate

if the pleadings and admissible evidence produced during discovery, together with any

affidavits, show “there is no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.” Western Diversified Services, Inc. v. Hyundai

Motor America, Inc., 427 F.3d 1269, 1272 (10th Cir. 2005). An issue is “genuine” if there

is sufficient evidence on each side so that a rational trier of fact could resolve the issue

either way. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of fact is



1
  Plaintiff’s Motion does not seek summary judgment on Plaintiff’s claim that Schneider violated
the anti-disparagement clause of the Settlement Agreement, which provided “The parties agree not
to disparage each other personally or professionally. . .” (Pl. Ex. A, ¶ 6).
                                               3


                                                                                                   WYD 14
        Case
      Case   2:19-cv-00048-NDFDocument
           2:19-cv-00048-NDF   Document  92 Filed
                                       100-1 Filed06/18/20
                                                   07/20/20 Page
                                                             Page415
                                                                   of of
                                                                      1934




“material” if under the substantive law it is essential to the proper disposition of the claim.

Id. The non-moving party is entitled to all reasonable inferences from the factual record,

which is viewed in the light most favorable to the party opposing summary judgment.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). However,

to defeat summary judgment, a plaintiff must support the claim with more than conjecture

and speculation. Self v. Crum, 439 F.3d 1227, 1236 (10th Cir. 2006). The burden of

persuasion rests squarely on the moving party. Trainor v. Apollo Metal Specialities, Inc.,

318 F.3d 976, 980 (10th Cir. 2002).

       At the summary judgment stage, the Court’s function is “not to weigh the evidence

and determine the truth of the matter but to determine whether there is a genuine issue for

trial.” Anderson, 477 U.S. at 249. There is no issue for trial unless there is sufficient

evidence favoring the nonmoving party for a jury to return a verdict for that party. Id.

(citing First National Bank of Arizona v. Cities Service Co., 391 U.S. 253, 288–89 (1968)).

Thus, while there is no requirement that the trial judge make findings of fact, summary

judgment may be granted if the evidence is “merely colorable” or is not “significantly

probative.” Anderson, 477 U.S. at 250.

       B. Governing Law

       Under Wyoming law, “[a] settlement agreement is a contract and, therefore, subject

to the same legal principles that apply to any contract,” Mueller v. Zimmer, 124 P.3d 340,

350 (Wyo. 2005), including the elements of offer, acceptance, and consideration. Western

Mun. Const. of Wyoming, Inc. v. Better Living, LLC, 234 P.3d 1223, 1228. Like other

contracts, a settlement agreement is “subject to construction as a matter of law.” Id.

                                              4


                                                                                                  WYD 15
        Case
      Case   2:19-cv-00048-NDFDocument
           2:19-cv-00048-NDF   Document  92 Filed
                                       100-1 Filed06/18/20
                                                   07/20/20 Page
                                                             Page516
                                                                   of of
                                                                      1934




       In Wyoming, liquidated damages clauses are “valid and enforceable, unless the

damages are punitive in nature or the provisions are contrary to public policy.” Wolin v.

Walker, 830 P.2d, 429, 433 (Wyo. 1992). “The general principle to be applied is that, in

the absence of overreaching or unconscionability, the parties should be left within the

framework of the terms of the agreement they negotiated.” McMurray Oil Co. v. Deucalion

Research, Inc., 842 P.2d 584, 587 (Wyo. 1992). “If there is an express contract in

connection with the damages, that contract, of course, must govern.” Studer v. Rasmussen,

344 P.3d 990, 998 (Wyo. 1959).

                                        DISCUSSION

       The essential issue before the Court is whether Schneider violated the

Confidentiality Clause of the Settlement Agreement, which, according to Biles, Schneider

violated by posting notes from his attorneys’ files and by posting a document quoting from

those same notes. The Confidentiality Clause of the Settlement Agreement provides in

pertinent part as follows:

       The parties agree to keep the details and amount of the settlement
       confidential, including keeping all matters not currently in the public record
       (defined as the Court files and documents or newspapers) confidential, and
       they will not reveal confidential matters to any persons or entities unless
       required to do so according to law. It is specifically stated that this provision
       will not prevent any party from testifying in any proceeding if required to do
       so according to law. Nothing in this Settlement Agreement prevents any
       party from testifying truthfully as required or instructs him to testify in a
       particular manner. Moreover, the parties may disclose the terms of this
       Settlement Agreement to their own professionals (i.e., lawyers, accountants,
       tax specialists) employed as necessary for professional advice. . . The
       confidentiality provision is material, and upon proof of an improper
       revelation of any confidential matter, the parties agree the offending party
       will pay the other party a liquidated damage payment of $250,000.00.


                                              5


                                                                                             WYD 16
        Case
      Case   2:19-cv-00048-NDFDocument
           2:19-cv-00048-NDF   Document  92 Filed
                                       100-1 Filed06/18/20
                                                   07/20/20 Page
                                                             Page617
                                                                   of of
                                                                      1934




(Pl. Ex. A, ¶ 3).

       Biles contends that on several separate occasions, Schneider publicized confidential

materials in violation of the Confidentiality Clause, primarily by posting sensitive material

to Schneider’s website (healthcare-malpractice.com) and by unnecessarily filing sensitive

material in criminal and bankruptcy proceedings. (Pl. Exs. F, 1). While the parties appear

to agree that Schneider posted sensitive material about Biles to his website and to the public

record, they do not agree on the scope of material that was posted, and whether it previously

existed in the public record.

       A. Whether Schneider Publicly Posted or Filed Matters Outside of the Public
          Record

       The Court turns first to whether a genuine issue of fact exists as to whether

Schneider posted or published previously non-public matters. Here, Plaintiff’s claim turns

on two allegations, both of which involve witness interviews taken during the underlying

litigation by Bonner Stinson, LLC, the law firm that defended Schneider in the preceding

civil defamation case. (“Bonner Stinson Interviews” or “Interviews”). The Bonner Stinson

Interviews encompass notes from interviews with twenty-six different individuals. (Ex. C).

Each interview was disparaging toward Dr. Biles, featuring comments about Biles’

drinking and poor office management. (Id.).

       The undisputed facts indicate that Schneider publicly filed portions of the Bonner

Stinson Interviews in a civil bankruptcy case and in the criminal prosecution against

Schneider. (Ex. D). Following the parties’ settlement, Schneider was criminally prosecuted




                                              6


                                                                                                 WYD 17
        Case
      Case   2:19-cv-00048-NDFDocument
           2:19-cv-00048-NDF   Document  92 Filed
                                       100-1 Filed06/18/20
                                                   07/20/20 Page
                                                             Page718
                                                                   of of
                                                                      1934




in the case United States v. Schneider, 17-CR-00077-SPW (D. Mont. 2018).2 In the course

of that prosecution Schneider agrees he offered portions of the Bonner Stinson Interviews

to “reflec[t] the quality of healthcare and administrative action in the Big Horn County,

Wyoming.” (Doc. 4 at 4 (citing United States v. Schneider, 1:17-CR-00077-SPW (D. Mont.

2018). There are no facts demonstrating that Schneider was required to share any portion

of the Interviews under penalty of law, nor do they appear directly relevant to either the

criminal or bankruptcy proceeding.34 However, Defendants dispute a finding of summary

judgment on this claim because, according to Defendants, the material filed in the

proceedings was already in the public record as a result of the underlying 2011 and 2012

litigation and as a result of Biles’ own public course of conduct.

       Next, the parties do not dispute that Schneider later published material from the

Bonner Stinson Interviews to his website, “healthcare-malpractice.com,” as well as an

additional document quoting the Interviews. (“Biles Escapes Justice”) (Ex. G). While the

parties agree that some portion of the Bonner Stinson Interviews appeared on Schneider’s




2
  Plaintiff’s references to this criminal proceeding are inconsistent as to whether that case was filed
in the District of Wyoming or the District of Montana. The Court’s review of Plaintiff’s exhibits
relating to this proceeding indicates the criminal proceeding took place in the District of Montana.
3
  Schneider apparently filed a portion of the Bonner Stinson Interviews in the criminal proceeding
(United States v. Schneider, 17-CR-00077-SPW (D. Mont. 2018)) as an exhibit to his reply brief
in support of his motion to stay his sentence. (Def. Ex. E). Defendant’s Exhibit E does not
demonstrate the actual scope of information from the Bonner Stinson Interviews offered in the
criminal proceeding, nor the relevance of the Interviews to that proceeding.
4
  Biles further asserts that Schneider filed portions of the Bonner Stinson Interviews in the course
of a bankruptcy proceeding before the Bankruptcy Court for the District of Montana. For the
reasons discussed below, the Court does not find it necessary to consider the scope or purpose of
the exhibits in either proceeding.

                                                  7


                                                                                                          WYD 18
        Case
      Case   2:19-cv-00048-NDFDocument
           2:19-cv-00048-NDF   Document  92 Filed
                                       100-1 Filed06/18/20
                                                   07/20/20 Page
                                                             Page819
                                                                   of of
                                                                      1934




website, the parties disagree about whether the Bonner Stinson Interviews were published

to the website in their entirety, and whether the Bonner Stinson Interviews contained

matters not previously existing in the public record. For the reasons discussed below, the

Court finds that Defendants have failed to support their position that a genuine issue of fact

exists on Plaintiff’s claim that Schneider published information from the Bonner Stinson

Interviews not previously in the public record.

       Defendants’ argument against summary judgment arises largely from two

affirmative defenses Schneider raised in the underlying 2011 and 2012 litigation, which

caused allegations about Biles’ drinking and professional misconduct to enter the public

record prior to the execution of the Settlement Agreement. First, Defendants point to the

following affirmative defense, that the claim was barred because the allegedly defamatory

material was true, which appeared in a public document in the underlying litigation:

       Plaintiff’s action is barred by truth because the allegations regarding Plaintiff
       contained in the flier are largely true in that Plaintiff has been sued several
       times, Plaintiff was drinking alcohol and driving, Plaintiff pled guilty to
       driving under the influence (the exact BAC unknown because Plaintiff
       refused to undergo the BAC examination and, therefore, voluntarily lost his
       driver’s license instead), upon information and belief Plaintiff has engaged
       in unlawful possession of controlled substances, and Plaintiff has had poor
       surgical outcomes.

(Def. Ex. B, ¶¶ 39, p. 6–7).

       Schneider’s second affirmative defense in the underlying suit was that Biles himself

had already made the public aware of the matters forming the basis of the alleged

defamatory statements by Schneider. Schneider stated:

       Plaintiff is himself responsible for negative public perceptions regarding him
       and his personality because Plaintiff is known to and/ or has: often consumed

                                              8


                                                                                                 WYD 19
        Case
      Case   2:19-cv-00048-NDFDocument
           2:19-cv-00048-NDF   Document  92 Filed
                                       100-1 Filed06/18/20
                                                   07/20/20 Page
                                                             Page920
                                                                   of of
                                                                      1934




       alcohol while driving; consumed alcohol while driving with employees while
       engaged in the course and scope of business; allows or has allowed his wife
       - a non-medically trained individual - to provide point of contact care for his
       patients (and may bill Medicare, Medicaid and/ or insurance companies for
       these services); engaged in medical decision-making while under the
       influence of alcohol; bad-mouths other physicians and medical personnel;
       engages in subversive conduct toward other physicians; creates conflict with
       his employees and the employees of other physicians; waived a gun around
       his office and pointed that gun at an employee and commanded that the
       employee "dance"; fails to pay people who provide goods and services at the
       ranch owned by Plaintiff (or a company he controls); has failed to uphold or
       fulfill contractual obligations and commitments to parties connected to ranch
       activities and/ or business ventures and other acts which create and foster the
       bad reputation he created for himself.

(Def. Ex. B, ¶43, p. 7–8). Defendants state this information is the same information that

Schneider ultimately published on his website, citing—among other examples—the

incident in which Biles apparently commanded an employee to dance at gunpoint, which

Defendants agree was published on the website. (Id. at 8, ¶ 43(b)).

       Defendants also cite Biles’ brief submitted in opposition to Defendants’ Motion to

Release Deposition of Lisa Shaurette Fallon in the underlying case as further proof that the

information posted on healthcare-malpractice.com was publicly available before the

settlement agreement was entered. (Def. Ex. A). For example, Document 18-1 to that

Motion (“Answers to Interrogatories”) (Def. Ex. C) contained numerous statements about

Biles’ drinking and his abusive behavior. Defendants state this document contained

information from the interviews of Jones and Nilsen, which are encompassed in the Bonner

Stinson Interviews.

       Defendants argue that all information Schneider later published to healthcare-

malpractice.com had already been set forth in the public record by the above-cited


                                             9


                                                                                               WYD 20
       Case2:19-cv-00048-NDF
      Case   2:19-cv-00048-NDF Document
                                Document100-1
                                         92 Filed
                                              Filed06/18/20
                                                    07/20/20 Page
                                                              Page1021ofof1934




affirmative defenses and litigation documents. This is because Defendants argue that

Schneider posted only “select excerpts” to the website (Doc. 84 at 3). However, Defendants

supply absolutely no evidence to demonstrate what minimal excerpts Schneider published

of the Bonner Stinson Interviews. While failing to offer any context for what Defendants

allege Schneider actually posted, Defendants pull seemingly random examples from the

underlying litigation in which Schneider injected defamatory statements about Biles or

otherwise cited information contained in the Bonner Stinson Interviews.5

       Even Schneider’s affirmative defenses contain less specific or more limited

information than the Bonner Stinson Interviews. (Compare Defendant’s Exhibit B, ¶ 43(b),

p. 7 (Biles “engaged in medical decision-making while under the influence of alcohol”)

and Plaintiff’s Exhibit C, p. 187 (Interview with Vicki Mollett) (suggesting that Biles

conducted a specific surgery under the influence of alcohol, stating “Vicki’s son, Luke,

had both knees scoped by Dr. B . . . Vicki recalls that she asked Luke, ‘is he drunk?’ after

Dr. B left the post-op room . . . Vicki thought that his swagger, half-lidded eyes, and posture

of leaning back against the wall was unusual.”)).

       Defendants’ scattered examples of instances in which general allegations about

Biles may have already entered the public record are irrelevant, or at best insufficient, to



5
  Aside from Schneider’s own allegations about Biles in the described affirmative defenses to the
underlying litigation (see Def. Ex. B), Defendants’ exhibits offered in support of their opposition
to summary judgment contain less specific information about Biles than included in the Interviews.
Defendants’ exhibits are also of limited value to the extent they attempt to show that the opinions
expressed in the Interviews were widely known in Cody, as they largely refer to the opinions of
the Bonner Stinson Interviewees themselves. (See, e.g., Def. Ex. C, quoting Harley Morrell).
Further, the Interviews contain the opinions of twenty-six (26) individuals, while Defendants’
citations to documents from the prior litigation only refer to a handful of those interviewees.
                                                10


                                                                                                      WYD 21
       Case2:19-cv-00048-NDF
      Case   2:19-cv-00048-NDF Document
                                Document100-1
                                         92 Filed
                                              Filed06/18/20
                                                    07/20/20 Page
                                                              Page1122ofof1934




demonstrate that the information Schneider posted was already fully within the public

record. In contrast, in his Reply Brief in support of the instant motion, Biles provides an

exhibit and affidavit confirming that Schneider published the Bonner Stinson Interviews to

his website in toto.6

       While it is not the Court’s function on summary judgment to weigh the evidence

presented by the parties, here, there is not sufficient evidence in support of Defendants’

position such that “a rational trier of fact could resolve the issue either way.” Adler v. Wal-

Mart Stores, 144 F.3d 664, 670 (10th Cir. 1998). Therefore, on the evidence presented by

the parties, it is beyond genuine dispute that Schneider published information not

previously disclosed in the public record by posting the Bonner Stinson Interviews to

healthcare-malpractice.com.

       B. Whether Dissemination of the Bonner Stinson Interviews Violated the
          Confidentiality Clause

       Next, Defendants appear to contend in the alternative that even if Schneider was

found to have publicized portions of the Bonner Stinson Interviews not previously in the

public record, the Bonner Stinson Interviews are not “confidential” within the meaning of

the Settlement Agreement. For the following reasons, the Court disagrees.




6
 Plaintiff’s Exhibit 1 is a 62-page document that counsel for Biles downloaded from “healthcare-
malpractice.com” on March 1, 2019. According to the Affidavit of Lene Jordan, paralegal for
Biles’ counsel, the 62-page document entitled “recreated-from-Bonner-Stinson-on-3.1.2015” is a
copy of the Bonner Stinson Interviews in their entirety. On review of the documents, the Court
agrees Exhibit 1 is a near-fully recreated or identical version of the Bonner Stinson Interviews (Pl.
Ex. 1).
                                                 11


                                                                                                        WYD 22
       Case2:19-cv-00048-NDF
      Case   2:19-cv-00048-NDF Document
                                Document100-1
                                         92 Filed
                                              Filed06/18/20
                                                    07/20/20 Page
                                                              Page1223ofof1934




       As noted above, the Confidentiality Clause of the Settlement Agreement includes

the following language:

       The parties agree to keep the details and amount of the settlement
       confidential, including keeping all matters not currently in the public record
       (defined as the Court files and documents or newspapers) confidential . . .

(Pl. Ex. A, ¶6).

       The fundamental goal of contract interpretation is to determine the parties’ intent.

James v. Taco John’s Int’l, Inc., 425 P.3d 572, 577 (Wyo. 2018). In interpreting a contract,

the Court affords the contract’s terms the plain meaning that a reasonable person would

give to them, see Schell v. Scallon, 433 P.3d 879, 884 (Wyo. 2019), applying common

sense and ascribing the words “with a rational and reasonable intent.” James, 425 P.3d at

577. The Court considers the contract’s “language in the context in which it was written,

looking to the surrounding circumstances, the subject matter, and the purpose of the

agreement to ascertain the intent of the parties at the time the agreement was made.” P &

N Investments, LLC v. Frontier Mall Assocs., LP, P.3d 1101, 1106 (Wyo. 2017) (quoting

Comet Energy Servs., LLC v. Powder River Oil & Gas Ventures, LLC, 239 P.3d 382, 386

(Wyo. 2010)).

       Neither party alleges the contract terms are ambiguous and the Court reads the

Confidentiality Clause for its plain meaning. The common definition of “matters” includes

the “events or circumstances of a particular situation” as well as “the subject or substance”

of a writing. Matter Definition, MERRIAM-WEBSTER.COM, https://www.merriam-

webster/dictionary/matters (last visited June 15, 2020). By the terms of the contract, the

“public record” refers to matters included in Court files and documents or newspapers.

                                             12


                                                                                                WYD 23
       Case2:19-cv-00048-NDF
      Case   2:19-cv-00048-NDF Document
                                Document100-1
                                         92 Filed
                                              Filed06/18/20
                                                    07/20/20 Page
                                                              Page1324ofof1934




Applying these definitions here, it is clear the Bonner Stinson Interviews fall under the

broad umbrella of “all matters.”7 It is also clear the Bonner Stinson Interviews, which were

never filed with the Court in the underlying litigation, are not Court files or documents

under the plain meaning of the Confidentiality Clause. There is no genuine dispute that

Schneider’s dissemination of the Bonner Stinson Interviews, including to the extent he

quoted them in his post “Biles Escapes Justice,” constituted a plain violation of the

Confidentiality Clause.

       On the evidence before the Court, and the plain meaning of the Confidentiality

Clause, the Court determines there is no genuine dispute of material fact as to whether

Schneider breached the Confidentiality Clause of the Settlement Agreement when he

published the Bonner Stinson Interviews to healthcare-malpractice.com. (Pl. Exs. F, 1). As

the Court finds no genuine dispute exists as to whether Schneider’s posting of the Bonner

Stinson Interviews, by itself, constituted a breach of the Settlement Agreement, the Court

does not find it necessary to consider whether additional violations occurred when

Schneider publicly filed the Interviews in subsequent litigation or when he posted specific

excerpts of the Interviews under the heading “Biles Escapes Justice.” (Pl. Ex. G).




7
  Defendants construe Plaintiff’s argument to be that a violation of the Confidentiality Clause
occurred because the Bonner Stinson Interviews were attorney work product subject to the
confidentiality provisions of Federal Rule of Civil 26. The Court does not share Defendants’
reading of Plaintiff’s argument. While the parties agree that the Settlement Agreement
contemplates protection of attorney work product in the underlying litigation, this point appears
irrelevant to determining whether the Confidentiality Clause encompasses the Bonner Stinson
Interviews.
                                               13


                                                                                                    WYD 24
       Case2:19-cv-00048-NDF
      Case   2:19-cv-00048-NDF Document
                                Document100-1
                                         92 Filed
                                              Filed06/18/20
                                                    07/20/20 Page
                                                              Page1425ofof1934




       C. Whether the Liquidated Damages Clause is Enforceable

       Defendants argue that the liquidated damages clause in the Settlement Agreement,

awarding $250,000.00 in the event of a violation of the Confidentiality Clause, is not a

reasonable calculation of the harms that would flow from a violation of the Confidentiality

Clause. With regard to the enforceability of liquidated damages clauses in Wyoming, as

with any contract, “[i]f there is an express contract in connection with the damages, that

contract, of course, must govern.” Marcam Mortg. Corp. v. Black, 686 P.2d 575, 580 (Wyo.

1984). “The general principle to be applied is that, in the absence of overreaching or

unconscionability, the parties should be left within the framework of the terms of the

agreement that they negotiate.” McMurry Oil Co. v. Deucalion Research, Inc., 842 P.2d

584, 587 (Wyo. 1992) (citing Marcam Mortg. Corp., 686 P.2d at 580). However, a

liquidated damages clause must not amount to a penalty. Marcam Mortg. Corp., 686 P.2d

at 581. Whether or not a provision for liquidated damages amounts to a penalty depends

upon the circumstances of each individual case, and the question is resolved as a matter of

law. Id. at 580.

       The Wyoming Supreme Court has applied the Restatement of Contracts Second

approach in determining whether the amount fixed for damages in a contract is proper

liquidated damages or whether it is a penalty:

       The first factor is the anticipated or actual loss caused by the breach. The
       amount fixed is reasonable to the extent that it approximates the actual loss
       that has resulted from the particular breach, even though it may not
       approximate the loss that might have been anticipated under other possible
       breaches. Furthermore, the amount fixed is reasonable to the extent that it

                                            14


                                                                                              WYD 25
       Case2:19-cv-00048-NDF
      Case   2:19-cv-00048-NDF Document
                                Document100-1
                                         92 Filed
                                              Filed06/18/20
                                                    07/20/20 Page
                                                              Page1526ofof1934




       approximates the loss anticipated at the time of the making of the contract,
       even though it may not approximate the actual loss. The second factor is the
       difficulty of proof of loss. The greater the difficulty either of proving that
       loss has occurred or of establishing its amount with the requisite certainty,
       the easier it is to show that the amount fixed is reasonable.

Marcam Mortg. Corp., 686 P.2d at 581 (citing Restatement (Second) of Contracts § 356

(Am. Law Inst. 1981)). The Wyoming Supreme Court has further acknowledged that “as a

general rule, where the question is whether a contract provides for liquidated damages or

for a penalty, the burden of establishing facts showing that the intention of the parties was

other than appears from the face of the contract is on the party claiming such facts.” Id.

       Here, Biles has presented the contract as evidence of the parties’ intent that

liquidated damages in the amount of $250,000.00 should be awarded to the non-breaching

party in the event the other breached the Confidentiality Clause. (Pl. Ex. A). While

Defendants offer no evidence to show the amount of actual damages, or that the parties

intended a different result in the event of breach, they state that the amount of actual

damages would be easily calculable through an expert report analyzing business loss.

Defendants fail to provide any explanation for their contention that actual damages would

be limited to Biles’ loss of business, nor do they offer such an expert report.8

       The Court acknowledges that neither fact nor expert discovery are complete in this

case. (Docs. 66, 87). Under Federal Rule of Civil Procedure 56(d), a party opposing

summary judgment that cannot yet “present facts essential to justify its opposition” may


8
  With regard to Biles’ other conceivable damages, the Supreme Court of Wyoming has
specifically observed that calculating damages for injury to reputation is an “unduly speculative
task” and that “[a]n estimate of injury to reputation rests upon a number of imprecise variables.”
Wilder v. Cody Country Chamber of Commerce, 933 P.2d 1098, 1104 (Wyo. 1997).
                                               15


                                                                                                     WYD 26
       Case2:19-cv-00048-NDF
      Case   2:19-cv-00048-NDF Document
                                Document100-1
                                         92 Filed
                                              Filed06/18/20
                                                    07/20/20 Page
                                                              Page1627ofof1934




ask the court to defer ruling on the motion for summary judgment. FED. R. CIV. P. 56(d).

“The general principle of Rule 56(d) is that summary judgment should be refused where

the nonmoving party has not had the opportunity to discover information that is essential

to opposition.” Price ex rel. Price v. W. Res., Inc., 232 F.3d 779, 783 (10th Cir. 2000).9

However, in summary judgment proceedings, Rule 56(d) clearly requires the non-movant

to file an affidavit if additional discovery is needed to respond to a summary-judgment

motion. FED. R. CIV. P. 56(D). See also Rocky Mountain Prestress, LLC v. Liberty Mut.

Fire Ins. Co., No. 19-1169, 2020 WL 2844701, at *6 (10th Cir. June 2, 2020) (“Although

summary judgment should be refused under Rule 56(d) ‘where the nonmoving party has

not had the opportunity to discover information that is essential to his opposition,’ we have

emphasized that ‘this protection arises only if the nonmoving party files an affidavit

explaining why he or she cannot present facts to oppose the motion.” (Internal quotation

marks omitted)); see also Kalbaugh v. Jones, No. 18-6205, 2020 WL 1510054, at *4 (10th

Cir. Mar. 30, 2020). “Otherwise, the nonmovant acts, or fails to act, at its peril.” Adler, 144

F.3d at 672.

       While Defendants state that more time for discovery would be useful, they have

plainly failed to comport with the affidavit requirement of Rule 56(d). Instruction from

the Tenth Circuit is clear that a non-movant’s failure to file an affidavit or declaration under

Rule 56(d) will not trigger the protections of that rule, and that summary judgment may

properly issue without the required affidavit. Finding that Biles has met his burden on this


9
 “Rule 56(d) does not require, however, that summary judgment not be entered until discovery is
complete.” See Price ex rel., 232 F.3d at 784.
                                              16


                                                                                                   WYD 27
       Case2:19-cv-00048-NDF
      Case   2:19-cv-00048-NDF Document
                                Document100-1
                                         92 Filed
                                              Filed06/18/20
                                                    07/20/20 Page
                                                              Page1728ofof1934




issue, and that Defendants fail to demonstrate a genuine issue of fact as to the enforceability

of the liquidated damages clause, summary judgment is appropriate.

       D. Whether Biles is Entitled to a Permanent Injunction

       Finally, the Court must consider whether to grant Biles’ request for a permanent

injunction.

       [A] plaintiff seeking a permanent injunction must satisfy a four-factor test
       before a court may grant such relief. A plaintiff must demonstrate: (1) that
       [he] has suffered an irreparable injury; (2) that remedies available at law,
       such as monetary damages, are inadequate to compensate for that injury; 3)
       that, considering the balance of hardships between the plaintiff and
       defendant, a remedy in equity is warranted; and (4) that the public interest
       would not be disserved by a permanent injunction.

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 156–57 (2010) (citing eBay Inc. v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006)). Courts have routinely held that

injunctive relief is appropriate to protect a plaintiff’s “professional goodwill” because it is

“so difficult to prove the value of goodwill” and the “potential for the defendant to deal

‘incalculable damage to that goodwill can constitute irreparable harm.’” Husky Ventures,

Inc. v. B55 Investments, Ltd., 911 F.3d 1000, 1012 (10th Cir. 2018) (quoting Sw. Stainless,

LP v. Sappington, 582 F.3d 1176, 1192 (10th Cir. 2009)).

       In April 2019, the Court entertained Biles’ motion for a preliminary injunction and

determined that Biles’ alleged injury would be irreparable. (Doc. 19 at 3–4). The Court

also concluded the alleged harms would include irreparable injury to Biles’ reputation, not

solely economic loss, and that monetary damages would be an inadequate remedy for that

harm. (Id.). Further, the Court stated:



                                              17


                                                                                                  WYD 28
       Case2:19-cv-00048-NDF
      Case   2:19-cv-00048-NDF Document
                                Document100-1
                                         92 Filed
                                              Filed06/18/20
                                                    07/20/20 Page
                                                              Page1829ofof1934




       The named defendants have no legitimate interest in attempting to destroy
       Dr. Biles’ professional reputation over the internet while simultaneously
       violating the terms of a binding settlement agreement. Thus, Dr. Biles’
       alleged injury clearly outweighs any harm suffered by the defendants.

(Id. at 4). Finally—while noting that Defendants failed to even attend the hearing for a

preliminary injunction—the Court also found that the public interest would be served by

prohibiting Defendants from disseminating disparaging allegations about Biles. (Id.).

        Here, the Court finds its prior conclusions on the issuance of a preliminary

injunction are applicable with equal force. See Prairie Band Potawatomi Nation v.

Wagnon, 476 F.3d 818, 822 (10th Cir. 2007) (explaining that the standard for a permanent

injunction is “remarkably similar to the standard for a preliminary injunction” and “[t]he

only measurable difference between the two is that a permanent injunction requires

showing of actual success on the merits, whereas a preliminary injunction requires showing

a substantial likelihood of success on the merits.”). Upon the Court’s conclusion that there

is no genuine dispute of fact that Schneider indeed posted the Bonner Stinson Interviews

to healthcare-malpractice.com, and finding that Biles has succeeded on the merits and that

he suffered an irreparable injury from that conduct, the criteria for issuing a permanent

injunction are now satisfied.10



10
   The Court is not persuaded to entertain Defendants’ contention that the issuance of a permanent
injunction would constitute either a perpetual enforcement of or additional duration term to the
Settlement Agreement or that the issuance of injunctive relief and an award of liquidated damages
would constitute a form of double recovery for Biles. The Court previously held injunctive relief
is appropriate for the reason that Schneider recently declared bankruptcy and is currently serving
a prison sentence related to that bankruptcy” and that it is “unlikely that Schneider or the other
Defendants have the financial resources to provide any monetary relief in this case.” (Doc. 19 at
4). Further, while the liquidated damages are intended as relief for this instance of breach of the
contract, the history of this case and the parties’ prior litigation strongly suggests that Schneider
                                                 18


                                                                                                        WYD 29
       Case2:19-cv-00048-NDF
      Case   2:19-cv-00048-NDF Document
                                Document100-1
                                         92 Filed
                                              Filed06/18/20
                                                    07/20/20 Page
                                                              Page1930ofof1934




                                     CONCLUSION

       For the reasons stated herein, the Court concludes there is no genuine dispute of

material fact as to whether Defendants violated the Confidentiality Clause. Plaintiff is

entitled to liquidated damages in the amount of $250,000.00 and a permanent injunction

shall issue.

       Accordingly, IT IS ORDERED that Plaintiff’s Motion for Partial Summary

Judgment on Plaintiff’s Breach of Contract claim is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff is entitled to an award of liquidated

damages against Defendant Schneider in the amount of $250,000.00.

       It is FINALLY ORDERED that Defendants Schneider and Medport (both

individually or through their surrogates) shall refrain from posting, publicizing, or

disseminating information about Plaintiff not in the public record, including the Bonner

Stinson Interviews, information contained in the Bonner Stinson Interviews, or materials

quoting or referencing the Bonner Stinson Interviews.

       Dated this    day of June, 2020.




                                   NAN
                                   NANCY
                                     NCY D.
                                         D FREUDENTHAL
                                            FREUDENTHA
                                   UNITED STATES DISTRICT JUDGE




and/or his surrogates are likely to continue disseminating defamatory material about Biles in
violation of the Confidentiality Clause if not enjoined from doing so.
                                             19


                                                                                                WYD 30
         Case
       Case    2:19-cv-00048-NDFDocument
            2:19-cv-00048-NDF     Document 93 Filed
                                         100-1 Filed 06/19/20
                                                     07/20/20 Page
                                                              Page 131ofof1 34 FILED




                             United States District Court
                                                                                                8:05 am, 6/19/20
                                  For The District of Wyoming
                                                                                             Margaret Botkins
                                                                                              Clerk of Court

 JIMMIE G. BILES, JR., M.D.,,
                     Plaintiff,
 vs.                                                              Civil No. 19-CV-48-F

 JOHN HENRY SCHNEIDER, JR.; and
 MEDPORT, LLC,

                   Defendants.


                        JUDGMENT IN A CIVIL ACTION
______________________________________________________________________________

       The Court having granted Plaintiff, Jimmie G. Biles, Jr., M.D.’s Motion for Partial summary

Judgment and granting Request for Permanent Injunction on June 18, 2020 and having ordered that

Plaintiff’s Breach of contract claim is granted and that Plaintiff is entitled to an award of liquidated

damages against Defendant Schneider in the amount of $250,000.00

       Plaintiff, Jimmie G. Biles, Jr., M.D., is entitled to judgment in his favor and against

Defendant, John Henry Schneider, Jr. in the amount of $250,000.00.

       Dated this 19th day of June, 2020.



                                                           _________________________________
                                                           ______
                                                               _ _________
                                                                         _______
                                                                         __     _ ________
                                                                                         ________
                                                                                               ________
                                                                                                __
                                                                                                __
                                                               Clerk of Court
                                                                           urtt orr Deputy
                                                                        Coou        Deppuuttyy Clerk
                                                                                    De         Cle
                                                                                                l rk




                                                                                                           WYD 31
         Case
       Case    2:19-cv-00048-NDFDocument
            2:19-cv-00048-NDF     Document 99 Filed
                                         100-1 Filed 07/17/20
                                                     07/20/20 Page
                                                              Page 132ofof3 34




GRANITE PEAK LAW PLLC
Gregory G. Costanza, Esq.
Adam H. Owens, Esq.
P.O. Box 635
Bozeman, MT 59771
T: 406.530.9119
F: 406.794.0750
adam@granitepeaklaw.com
gregory@granitepeaklaw.com
Attorneys for Defendant Medport, LLC
Limited Scope Attorneys for Defendant Schneider

                           IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., MD,                            Cause No. 19-CV-48-F

Plaintiff

v.

JOHN H. SCHNEIDER and MEDPORT, LLC,                  NOTICE OF APPEAL
Defendants


\



        Pursuant to 28 U.S.C. § 1291 and 28 U.S.C. § 1292(a)(1), and Federal Rules of Appellate

Procedure 3(a)(1) and 4(a)(1)(A), notice is hereby given that John H. Schneider and Medport, LLC,

Defendants in the above named case, hereby appeal to the United States Court of Appeals for the

Tenth Circuit from the Order of the United States District Court for the District of Wyoming

(Documents #92) and Judgment (Document #93) thereon, granting Plaintiff’s motion for partial

summary judgment, entering an award of liquidated damages, and permanently enjoining

Defendants from posting, publicizing, or disseminating information about Plaintiff not in the public

record, entered in this action on June 18, 2020.




                                                                                                       WYD 32
        Case
      Case    2:19-cv-00048-NDFDocument
           2:19-cv-00048-NDF     Document 99 Filed
                                        100-1 Filed 07/17/20
                                                    07/20/20 Page
                                                             Page 233ofof3 34




                             [O day of July, 2020.
Respectfully submitted this _____



                                             /s/ Gregory G. Costanza, Esq.

                                             WY 7-5257
                                             Granite Peak Law, PLLC
                                             201 W. Madison Ave, Suite 450
                                             Belgrade, MT 59714
                                             O: 406.586.0576
                                             Attorneys for Defendant Medport, LLC
                                             Limited Scope Attorneys for Defendant Schneider




                                                                                               WYD 33
        Case
      Case    2:19-cv-00048-NDFDocument
           2:19-cv-00048-NDF     Document 99 Filed
                                        100-1 Filed 07/17/20
                                                    07/20/20 Page
                                                             Page 334ofof3 34




                                  CERTIFICATE OF SERVICE

    I hereby certify that on the [O day of July, 2020, a copy of the foregoing document was

served on the following persons via CM/ECF:

Anna Reeses Olson #6-3692
Park Street Law Office
242 S. Park Street
Casper, WY 82601
T: (307) 265-3843
F: (307) 235-0243
aro@parkstreetlaw.com
Attorneys for Counter-Defendant
Jimmy Biles

R.Daniel Fleck
M.Kristeen Hand
THE SPENCE LAW FIRM, LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
T: 307.733.7290
F: 307.733.5248
Attorneys for Plaintiff Jimmy Biles


                                                            /s/Gregory G. Costanza

                                                            Granite Peak Law, PLLC




                                                                                                WYD 34
